United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-2081
                                ___________

Danny T. McCarthy,                     *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Dr. Neil Mullins; Nurse Sue            * District Court for the Western
McDonald; Sheriff Ferguson;            * District of Arkansas.
Major Drake; Captain Petray,           *
                                       * [UNPUBLISHED]
            Appellees,                 *
                                       *
      and                              *
                                       *
Detention Guards, All Three Shifts,    *
                                       *
            Defendants.                *
                                  ___________

                           Submitted: July 7, 2009
                              Filed: July 10, 2009
                               ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Former inmate Danny T. McCarthy appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Having conducted de novo
review of the relevant parts of the record, see Roe v. Crawford, 514 F.3d 789, 793 (8th
Cir.) (summary judgment standard of review), cert. denied, 129 S. Ct. 109 (2008);
Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004) (claims not briefed
on appeal are deemed abandoned), we find no basis for reversal.2 Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
      2
        It appears from McCarthy’s brief seeking an award of damages that he
incorrectly believes the district court ruled in his favor on the claims he addresses on
appeal.

                                          -2-